     Case 1:18-cr-00207-NONE-SKO Document 440 Filed 11/13/20 Page 1 of 2


 1    RICHARD A. BESHWATE, JR. SBN 179782
      Attorney at Law
 2    1330 L Street Suite D
 3    Fresno, CA 93721
      (559) 266-5000
 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 8
       UNITED STATES OF AMERICA,                         Case No. 1:18-CR-00207 NONE-SKO
 9
                           Plaintiff,
10
              v.                                         STIPULATION AND ORDER TO
11                                                       CONTINUE SENTENCING
       MARVIN VILLEGAS-SEGOVIA,
12
                           Defendant.
13

14

15           IT IS HEREBY STIPULATED by and between the parties hereto through their respective
16    counsel, RICHARD A. BESHWATE, JR., attorney for Defendant MARVIN VILLEGAS-
17    SEGOVIA and ROSS PEARSON, Assistant U.S. Attorney for Plaintiff, that the hearing currently
18    scheduled for November 19, 2020, at 9:30 a.m. shall be continued until DECEMBER 10, 2020, at
19    9:30 a.m.
20           1. Defendant’s attorney needs additional time to discuss sensitive issues with client prior
21                 to sentencing.
22           2. There is no objection by the U.S. Attorney.
23           The parties stipulate that the time until the next hearing should be excluded from the
24    calculation of time under the Speedy Trial Act. The parties stipulate that the ends of justice are
25    served by the court excluding such time, so that counsel for the defendant may have reasonable
26    time necessary for effective preparation, taking into account the exercise of due diligence. 18
27    U.S.C. §3161(h)(7)(B)(iv). The parties stipulate and agree that the interests of justice are served
28
                                                        1
     Case 1:18-cr-00207-NONE-SKO Document 440 Filed 11/13/20 Page 2 of 2


 1    by granting this continuance and outweigh the best interests of the public and the defendant in a

 2    speedy trial. 18 U.S.C. §3161(h)(7)(A).

 3

 4    Dated: November 13, 2020                              Respectfully submitted,

 5
                                                            /s/ RICHARD A. BESHWATE, JR.
 6                                                          RICHARD A. BESHWATE, JR.
 7                                                          Attorney for Defendant,
                                                            MARVIN VILLEGAS-SEGOVIA
 8

 9    Dated: November 13, 2020                              Respectfully submitted,

10
                                                            /s/ ROSS PEARSON
11                                                          ROSS PEARSON
                                                            Assistant U.S. Attorney
12

13

14

15
                                                   ORDER
16
      The sentencing hearing as to the above named defendant currently scheduled for November 19,
17
      2020,at 9:30 a.m., is continued until DECEMBER 10, 2020, at 9:30 a.m.
18

19    IT IS SO ORDERED.
20
         Dated:     November 13, 2020
21                                                      UNITED STATES DISTRICT JUDGE

22

23

24

25

26
27

28
                                                        2
